Name: Commission Regulation (EC) NoÃ 1040/2007 of 10 September 2007 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Melon du Quercy (PGI))
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing;  consumption;  Europe
 Date Published: nan

 11.9.2007 EN Official Journal of the European Union L 238/29 COMMISSION REGULATION (EC) No 1040/2007 of 10 September 2007 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Melon du Quercy (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from France for approval to amend the specification for the protected designation of origin Melon du Quercy registered by Commission Regulation (EC) No 1165/2004 (2). (2) The purpose of this application is to amend the specification concerning the names of the communes included in the geographical area for Melon du Quercy, since five communes were mistakenly omitted from the list when the names of the cantons and communes were transcribed from the map. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment, in accordance with Article 9 of Regulation (EC) No 510/2006, the Commission may adopt it without using the procedure set out in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the geographical indication Melon du Quercy is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Commission Regulation (EC) No 952/2007 (OJ L 210, 10.8.2007, p. 26). (2) OJ L 224, 25.6.2004, p. 16. ANNEX I The following amendments to the specification for the protected geographical indication Melon du Quercy (France) have been adopted: Geographical area: in the paragraph beginning The following cantons  under the first indent In Tarn and Garonne, in the second sub-indent  Canton de Valence dAgen the name of the following commune shall be added: Perville  under the second indent, In Lot, a fourth sub-indent shall be added with the names of the following communes:  Canton de Cahors Sud: Labastide-Marnhac, Le Montat  under the second indent, In Lot,  sub-indent Canton de Luzech, the name of the following commune shall be added: Cambayrac  sub-indent Canton de Puy lEvÃ ªque, the name of the following commune shall be added: Floressas. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on protected geographical indications and protected designations of origin of agricultural products and foodstuffs MELON DU QUERCY EC No: FR/IGP/105/0086/30.12.2005 PDO ( ) PGI (X) This summary sets out the main points of the product specification for information purposes. 1. Responsible department in the Member State: Name : Institut National des Appellations dOrigine Address : 51, rue dAnjou  F-75008 Paris Tel. : (33) 153 89 80 00 Fax : (33) 142 25 57 97 E-mail : info@inao.gouv.fr 2. Group: Name : Syndicat Interprofessionnel du Melon du Quercy Address : 29, avenue du GÃ ©nÃ ©ral-de-Gaulle  F-46170 Castelnau-Montratier Tel. : (33) (0)5 65 21 96 83 Fax : (33) (0)5 65 21 88 15 E-mail : melon-du-quercy@wanadoo.fr Composition : Producers/processors (X) Other ( ) 3. Type of product: Class 1,6  Fruit, vegetables, cereals, whether or not processed 4. Specifications (summary of the requirements in accordance with Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Melon du Quercy 4.2. Description Melon with smooth or netted grey/green to yellow peel and orange flesh. Weight: from 450 g to 1 300 g and above. 4.3. Geographical area The Melon du Quercy PGI area includes: The following cantons:  In Tarn et Garonne: Bourg-de-Visa, Caussade, LafranÃ §aise, Lauzerte, Moissac, MoliÃ ¨res, Montaigu-de-Quercy, Monpezat-de-Quercy, Monclar-de-Quercy, NÃ ©grepolisse, Villebrumier, Montauban.  In Lot: Castelnau-Montratier, Montcuq, Lalbenque.  In Lot et Garonne: Tournon, Penne, Beauville, Puymirol. The communes in the following cantons:  In Tarn et Garonne:  Canton de Caylus: Mouillac.  Canton de Valence dAgen: Castelsagrat, Goudouville, Saint-Clair, Gasque, Montjoi, Perville, Pommevic, Valence dAgen.  In Lot:  Canton de Cahors Sud: Labastide-Marnhac, Le Montat  Canton de Limogne: Concots.  Canton de Luzech: Cambayrac, Carnac Rouffiac, VillesÃ ¨que, Sauzet.  Canton de Puy lÃ vÃ ªque: Floressas, Lacapelle Cabanac, SÃ ©rignac, Mauroux. 4.4. Proof of origin Melon du Quercy has been produced in Quercy since the XVIth century. In 1930, production received a boost when the area planted was increased and the melon appeared on local markets. Production again increased between 1940 and 1945. Since 1960, exports have permitted further production growth. Melon du Quercy now has a confirmed reputation and the range of marks used in itself shows the importance of the link between the product and the area. At the beginning of each marketing year, experts approved by the Certifying Body authorise each growers parcels (geographical area and eligible land). Each parcel is entered in the Melon du Quercy cultivation register: commune, section, land register references, area in ares. A copy of the information is kept in the growers cultivation register, a copy sent to the fruit packing station and another to the Syndicat Interprofessionnel du Melon du Quercy. For each lot delivered to the packing station, the name of the grower, the variety and the parcels are identified and recorded. The packing station puts together lots from several growers. Certified lots are separated from non-certified lots on entry into the packing station and are packed, labelled and marketed separately. 4.5. Method of production The melons are grown from selected varieties. They are harvested when fully ripe and, if possible, before 1 p.m. every day. They are then placed in a single layer on wooden trays or in plastic crates, closely packed but not crushed together. After harvesting, the melons are placed under cover to protect them from the sun and any bad weather and transported to the packing station the same day. The melons are then checked and approved on the basis of their appearance and sugar content. They are sorted, graded and packed in trays on cellular trays and/or in paper depending on their weight and colour. 4.6. Link What makes Quercy suited to melon growing are its soil and its climate. The alternance of ocean (cool and wet) and Mediterranean (hot and dry) influences typical of its climate produces large temperature ranges on a daily basis, providing the plant with ideal growing conditions (temperature and moisture). Another factor is the limy-clayey soil. The clay is basically of illite and montmorillonite, which retain potassium, thus regulating the plants uptake of the mineral. This gives the melon a particular perfume and unique characteristics. The soil retains water well, ensuring that the plant receives a regular supply. 4.7. Inspection body Name : Qualisud Address : 15, avenue de Bayonne  F-40500 Saint-Sever Tel. : (33) (0)558 06 53 30 Fax : (33) (0)562 88 13 91 E-mail : qualisud@wanadoo.fr 4.8. Labelling:  Product name: Melon du Quercy.  Certified characteristics: Grown in Quercy, harvested fully ripe.